Case 20-70058-hdh13 Doc 17 Filed 03/25/20              Entered 03/25/20 11:23:00         Page 1 of 2



Gregory A. Ross
Law Office of Gregory A. Ross, P.C.
4245 Kemp Blvd., Suite 308
Wichita Falls, Texas 76308
Phone: (940) 692-7800
Fax : (940) 692-7813
State Bar No. 17302500
Attorneys for SECURED ADVANTAGE FEDERAL CREDIT UNION

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION



 IN RE:

 STEPHEN BOWDEN,                                       Case No. 20-70058-HDH-13

 Debtor.                                               Chapter 13



                               NOTICE OF APPEARANCE
                         AND REQUEST FOR SERVICE OF PAPERS

       COMES NOW the undersigned and files this his Notice of Appearance and Request for

Service of Papers as counsel for SECURED ADVANTAGE FEDERAL CREDIT UNION, a creditor

in the above styled case. Pursuant to Bankruptcy Rules 2002 and 9010, the undersigned respectfully

requests that: (i) all notices given or required to be given in these proceedings and all papers served

or required to be served in these proceedings be served upon the undersigned at the office, postal

address and telephone number listed below, and (ii) the Debtor(s) and the Clerk of the Court place

the foregoing name and address on any mailing matrix or list of creditors to be prepared or existing

in the above numbered case.


                                                       Respectfully submitted,

                   Notice of Appearance and Request for Service of Papers
                                     Page 1 of 2 Pages
Case 20-70058-hdh13 Doc 17 Filed 03/25/20           Entered 03/25/20 11:23:00       Page 2 of 2




                                                    /s/ Gregory A. Ross
                                                    Gregory A. Ross
                                                    State Bar No. 17302500
                                                    Attorneys for SECURED ADVANTAGE
                                                    FEDERAL CREDIT UNION

                                                    Law Office of Gregory A. Ross, P.C.
                                                    4245 Kemp Blvd., Suite 308
                                                    Wichita Falls, Texas 76308
                                                    (940) 692-7800
                                                    FAX (940) 692-7813

                                CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that on March 25, 2020, a true copy of the foregoing
Notice of Appearance and Request for Service of Papers was served on all parties of interest.

                                                    /s/ Gregory A. Ross
                                                    Gregory A. Ross




                  Notice of Appearance and Request for Service of Papers
                                    Page 2 of 2 Pages
